Nothing in the record indicates that it was within the scope of employment of one Pike, a night watchman-custodian, to furnish transportation to a customer who should leave his car for servicing at the garage operated by the defendant, the watchman’s employer, about two hours before the garage should open for the day’s business. The defendant’s motions for directed verdicts were properly allowed. See Stewart v. Worcester Gas Light Co. 341 Mass. 425, 436437 (1960). Nothing in Konick v. Berke, Moore Co. Inc. 355 Mass. 463, 468 (1969), or in Pridgen v. Boston Housing Authy. 364 Mass. 696, 714-715, n.10 (1974), leads to a different result.

Judgment affirmed.